PER CURIAM.
Thomas Agustín Velazquez Leon, the former husband, appeals an “Order on Former Wife’s Motion for Temporary Attorney’s Fees, Costs and Suit Monies Pending Appeal.” Because the order does not contain any findings concerning the former wife Ida R. Velazquez’s needs, or the former husband’s ability to pay fees, we reverse and remand for a new hearing, with directions to the trial court to set forth its factual findings. See Baumann v. Baumann, 22 So.3d 719, 721 (Fla. 2d DCA 2009) (quoting Perrin v. Perrin, 795 So.2d 1023, 1024 (Fla. 2d DCA 2001) (“[A] trial court cannot decide the issue of attorney’s fees without findings as to one spouse’s ability to pay fees and other spouse’s need *115to have fees paid.”)); accord Bator v. Osborne, 833 So.2d 884 (Fla. 2d DCA 2003).
Reversed and remanded.